FILED
                                                                                           JUN - 4 2009
                            UNITED STATES DISTRICT COURT                             Clerk, U.S. District and
                            FOR THE DISTRICT OF COLUMBIA                               Bankruptcy Courts


DUAN S. BRAXTON,                                      )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )
                                                      )
                                                             Civil Action No.
                                                                                      09 1036
UNITED STATES, et at.,                                )
                                                      )
                       Defendants.                    )


                                    MEMORANDUM OPINION

       This matter is before the Court upon consideration of Plaintiffs application to proceed in

forma pauperis and his pro se complaint. The application will be granted, and the complaint will

be dismissed.

       Plaintiff is an inmate who currently is incarcerated at the Clayton County Prison in

Lovejoy, Georgia. He alleges that he "is ... being held in violation of penal code 18, Chapter

77, of peonage, slavery and trafficking persons," Compl. at 1, and that he "is being transferred

interstate for the purpose of ransom and reward," id. at 2. Among other relief, he demands "a

restraining order against peonage, slavery and trafficking persons" and an award "for reparations

for the amount of $2,000,000.00 after taxes." Id. at 2.

       The Court will dismiss the complaint without prejudice under 28 U.S.c. § 1915A(b)(1).

Insofar as plaintiff demands damages as compensation for the fact or duration of his

confinement, his claim must fail. Plaintiff must first establish that his confinement has been

invalidated by "revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of

invalidity] by a state tribunal authorized to make such determination, or ... a federal court's
•
    issuance ofa writ of habeas corpus." Heckv. Humphrey, 512 U.S. 477, 486-87 (1994); accord

    White v. Bowie, 194 F.3d 175 (D.C. Cir. 1999) (table). Plaintiff has not satisfied the prerequisite

    and therefore fails to state a claim for damages. He may pursue a challenge to the confinement

    itself in a petition for a writ of habeas corpus.

            An Order consistent with this Memorandum Opinion will be issued separately on this

    same date.




    DATE:    :